DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on April 04, 2022 in response to the Office Action mailed on October 06, 2021

Status of the Claims
Claim 1-5, 7-12 and 21 are pending.
Claim 1 is currently amended. 
Claims 6, 13-20 and 22-28 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al (US 2012/0042318, hereinafter Doan), in view of Fisher (US 2012/0321071).
With respect to claims 1 and 21 Doan discloses a service request resolution system for resolving one or more issues associated with requests from a plurality of customers (abstract and paragraph [0015]), the system comprising: 
a plan maintenance comprising one or more processors to maintain plans that include an inventory data structure detailing inventory of the plurality of customers (abstract and paragraph [0015]); 
wherein: each action within the request resolution data structure is assigned a priority, each source of the request is assigned a priority, and each location associated with each source of the request is assigned a priority and one or more processors calculate a total priority of the customer request, with the total priority based upon one or more of the priorities assigned to each action, source of the request, or location (paragraphs [0015] and [0017] discloses assigning priorities to action such as problems causing financial losses), and 
Doan does not explicitly disclose the feature of an expert guidance maintenance component comprising a request resolution data structure including possible actions to resolve the one or more requests in respect of items of inventory detailed in the inventory data structure; and an expert guidance comprising one or more processors operable to dynamically activate and/or deactivate components of the request resolution data structure, an activation or deactivation of components effected according to a plan of a customer, and one or more processors operable to determine a resource of a plurality of resources to which a service ticket for resolving an issue associated with the request is to be allocated, wherein the resource is allocated the service ticket in the absence of being provided details of the issue.
Fisher teaches the feature of an expert guidance maintenance component comprising a request resolution data structure including possible actions to resolve the one or more requests in respect of items of inventory detailed in the inventory data structure, inventory be identified and maintained within the inventory data structure by an inventory mapping tool (figures 21-22 and 30 and paragraphs [0069], [0081] and [0197] –[0198]);
 and an expert guidance comprising one or more processors operable to dynamically activate and/or deactivate components of the request resolution data structure, an activation or deactivation of components effected according to a plan of a customer (figures 21-22 and 30 and paragraphs [0197] –[0198], [0208]-[0209]), and
one or more processors operable to determine a resource of a plurality of resources to which a service ticket for resolving an issue associated with the request is to be allocated, wherein the resource is allocated the service ticket in the absence of being provided details of the issue (figures 16, 34 and paragraphs [0069] and [0081]-[0083]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Doan to include the feature of an expert guidance maintenance component comprising a request resolution data structure including possible actions to resolve the one or more requests in respect of items of inventory detailed in the inventory data structure; and an expert guidance comprising one or more processors operable to dynamically activate and/or deactivate components of the request resolution data structure, an activation or deactivation of components effected according to a plan of a customer, as taught by Fisher in order to manage the inventory.
With respect to claim 2, Fisher further discloses the feature, wherein each action defined within the request resolution data structure is assigned a proficiency (figure 13).
With respect to claim 3, Fisher further discloses the feature, wherein the assigned proficiency is a minimum proficiency that an individual must have in order to attend to each action (paragraphs [0069] and [0081]).
With respect to claim 4, Fisher further discloses the feature, wherein each action is either one of a question pertaining to a service request or a task that requires execution as part of a resolution process (figure 7 and paragraphs [0069] and [0081]).
With respect to claim 5, Fisher further discloses the feature, where the system further comprises a customer service requirement maintenance component in which a service requirement data structure is maintained, the service requirement data structure defining one or more service requirements with respect to each customer (figures 5 and 6 and paragraphs [0197]- [0198]).
With respect to claims 7, Fisher further discloses the feature, wherein the inventory data structure is operable to be updated to include additional inventory or delete existing inventory (paragraphs [0069] and [0181]).
With respect to claim 8, Fisher further discloses the feature, wherein the system comprises a tracking having one or more processors operable to maintain a service history in a service history data structure (paragraphs [0069] and [0081]).
With respect to claim 9, Fisher further discloses the feature, wherein the system further comprises a resource information maintenance component comprising one or more processors to maintain a resource data structure comprising a plurality resources available to resolve requests in respect of items of inventory (paragraphs [0069] and [0081]).
With respect to claim 10, Fisher further discloses the feature, wherein the expert guidance system, comprises one or more processors operable to dynamically activate or deactivate one or more of the plurality of resources within the resource data structure according to one or more minimum criteria associated with each resource (paragraphs [0069] and [0081]).
With respect to claim 11, Fisher further discloses the feature, wherein the one or more minimum criteria include one or more of skill, proficiency, compliance, experience and availability of the resource (figures 5-7 and paragraphs [0069] and [0081]).
With respect to claim 12, Fisher further discloses the feature, wherein the system further comprises one or more processors that determine the resource to which a service ticket associated with the service request is to be allocated, wherein the allocation is based upon the service request in combination with one or more of the following: the request resolution data structure in which one or more components are activated and/or deactivated according to the plan of the customer; the resource data structure in which one or more resources are activated and/or deactivated according to one or more minimum criteria associated with each resource; the calculated total priority of the customer request; and the one or more service requirements maintained within the service requirement data structure pertaining to the customer associated with the service request (paragraphs [0069] and [0081], [0157]).

Response to Arguments
Applicant's arguments filed on February 03, 2022 have been fully considered but are not persuasive. 
With respect to applicant’s argument regarding the amended feature of the claims, examiner notes that, paragraphs [0069] and [0081] of Fisher reference discloses these feature stating, 
“The term support center 104 refers to a logical organization of customer support agents and does not imply that the customer support agents are necessarily physically located in the same location. As such, the customer support agent computer systems 110 may or may not be geographically near each other, or even in the same building for each support center 104. For example, different ones of the customer support agents using computer systems 110a (i.e., the customer support agents associated with support center 104a) may be located in Los Angeles, Calif., Kansas City, Mo., and Anchorage, Ak. In this situation, customer support requests from end users 110a may be selectively routed to the customer support agents in each of the cities based on various criteria, such as availability, expertise, geographic proximity, network proximity, or network load balancing considerations” and
“Communications utilities 222 include functionality supporting communication applications including chat, email, instant messaging and others. For example, communications utilities 222 can include an email exchange server, point-of-presence (POP)/simple mail transport protocol (SMTP), and Short Message Service (SMS), as well as telephone communications support such as Internet Protocol Telephony (IPT) and Automatic Call Distribution (ACD). Drivers 224 include one or more drivers for determining how the one or more databases 214 will communicate with other systems such as manager interfaces 218 or administrator interfaces 216. For example, the drivers 224 may support Microsoft's Structured Query Language (SQL) database calls and/or Oracle database calls”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687